Citation Nr: 1637220	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for cervical spine degenerative disc disease (DDD) and degenerative joint disease (DJD) with history of cervical strain and radiculopathy (cervical spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1984 to May 1993 and from February 1997 to November 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinet part, granted service connection for a cervical spine disability and assigned a 10 percent rating, effective October 13, 2006.

Thereafter, in a December 2011 rating decision, the RO granted an effective date of June 1, 1993 for the establishment of service connection for the Veteran's cervical spine disability.  The evaluation was stopped effective February 16, 1997 due to return to active duty and reestablished November 13, 1997.

This matter was before the Board in July 2014 where it was remanded for further evidentiary development.  

The Board notes that following the issuance of the supplemental statement of the case in January 2015, additional VA medical records were added to the claims file.  The evidence was not reviewed by the RO.  However, in August 2016, the Veteran's representative submitted a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").  As such, an additional remand is not required.


FINDING OF FACT

The Veteran's cervical spine disability has been manifested by subjective complaints of neck pain with objective findings of forward flexion to 40 degrees (comparable to slight limited motion); there is no evidence of incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for cervical spine DDD and DJD with history of cervical strain and radiculopathy have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5290 (2002), Diagnostic Codes 5242-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The claim on appeal stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records and post-service medical records have been associated with the claims file.  As requested in the Board's July 2014 remand directives, records from the Social Security Administration (SSA) have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided a VA examination in November 2009.  As directed in the in the Board remand, an additional VA examination was provided in September 2014.  These VA examinations, in total, are adequate for the purposes of the instant matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's cervical spine disability.  The 2009 examination tested in active motion.  While this examination did not comply fully with § 4.59, the Board finds that it, along with the other lay and medical evidence of record, is sufficient to rate the Veteran's cervical spine disability.  The Board adds that in light of the poor effort and notations of malingering as noted on the 2014 VA examination report, the Board finds that a remand for another examination would serve no benefit and is unnecessary.  

The RO readjudicated the issue in a supplemental statement of the case in January 2015.  The Board finds that there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts.  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505, 507 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.  Further, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's cervical spine disability has been assigned a 10 percent disability rating under Diagnostic Code 5242 for degenerative arthritis of the spine and 5243 for intervertebral disc syndrome.  

As noted herein, the Board observes that in the December 2011 rating decision, the RO granted an effective date of June 1, 1993 for the Veteran's cervical spine disability.  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  The Board is required to consider the claim in light of both the former and revised schedular criteria in order to determine whether a higher rating is warranted for his service-connected neck disability.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective.  Prior to the effective date of the change in the regulation, the Board can apply only the pre-amended version of the regulation.

Under former Diagnostic Code 5290, in effect prior to September 26, 2003, severe limitation of motion of the cervical is evaluated as 30 percent disabling.  Moderate limitation of motion is evaluated as 20 percent disabling.  Slight limitation of motion merits a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  

Under the revised criteria, called the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5242-5243.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted if the medical evidence shows unfavorable ankylosis of the entire cervical spine.   Id.

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Factual Background

VA treatment records dated from July 2009 to December 2009 demonstrate treatment for neck pain.  A July 2009 record indicates that the appellant presented with complaints of neck pain and left arm numbness and tingling.  Following evaluation, the treating physician diagnosed cervical neck pain and determined that there was no convincing evidence of radiculopathy which would be amendable to surgery.  

The Veteran underwent a VA examination in November 2009.  At the time of the examination, the examiner noted that there was no history of urinary incontinence, urinary urgency, urinary retention, nocturia, fecal incontinence, obstipation, erectile dysfunction, leg or foot weakness, falls, or unsteadiness.  However, there was evidence of numbness and paresthesias.  Symptoms of the cervical spine disability included fatigue, decreased motion, stiffness, spasms, weakness, and pain.  The appellant mentioned that he had constant neck pain that radiated into both arms.  He denied flare-ups, incapacitating episodes, and limitation to walking.  

On physical examination, the appellant had normal posture, head position, symmetry in appearance, and a normal gait.  There was no gibbus, kyphosis, list, scoliosis, reverse lordosis, or cervical spine ankylosis.  There was also no spasm, atrophy, guarding, pain with motion, or weakness.  However, tenderness was noted.  Motor examination was normal and it was determined that muscle tone was normal and there was no muscle atrophy.  Sensory examination of the upper and lower extremities was normal.  Reflex exam showed normal biceps and brachioradialis and hypoactive triceps.  

Active range of motion testing revealed flexion to 40 degrees; extension to 
40 degrees; left lateral flexion to 45 degrees; left lateral rotation to 75 degrees; right lateral flexion to 45 degrees; and right lateral rotation to 75 degrees.  There was no objective evidence of pain on active range of motion.  There was also no evidence of pain or additional limitation of motion following repetitive testing.  The examiner diagnosed degenerative disc disease of the lumbar spine.  

Subsequent VA treatment records demonstrate continued treatment for neck pain.  In an April 2013 record, the Veteran presented for treatment with complaints of non-radiating neck.  In a July 2013 neurosurgery consultation report, it was noted that the appellant was referred for evaluation of complaints of neck pain radiating into the left arm.  Following x-ray and evaluation, it was determined, in pertinent part, that there was no evidence of significant spinal cord or nerve root compression.  A March 2014 record again notes treatment for neck pain radiating into the arms.  Examination did not reveal any neurological abnormalities.  He had limited range of motion due to pain.

The Veteran was provided an additional VA examination in September 2014.  At the time of the examination, he reported that he experienced severe neck pain that radiated into both arms, causing numbness in the fingers bilaterally.  He denied the flare-ups impact the function of the cervical spine.

The examiner stated that the Veteran displayed poor effort during the examination.  Thus, he was unable to reliably report ranges of motions as it related to the appellant's cervical spine disability.  He noted that the appellant would not move his head in any direction while being examined.  Although the Veteran indicated that his neck condition had been the same since 1991, the examiner noted that he conducted the 2009 VA examination, which revealed nearly normal ranges of motion.  The examiner opined that the Veteran exhibited many Waddell's signs (historically used to detect malingering) during the examination to include: groaning and moaning throughout the examination and excessive show of emotion by exhibiting disproportionate facial expression.  The Veteran reported severe pain to light touch, give-way weakness in multiple muscles, and reported diminished sensation of the extremities not following a dermatome pattern.  He noted that the appellant's subjective complaints during the examination appeared out of proportion to objective examination finding. 

Notwithstanding the foregoing, the examiner found that there was no additional limitation in range of motion following repetitive testing and determined that there was no functional loss and/or functional impairment of the cervical spine.  The appellant had localized tenderness or pain to palpitation for joints/soft tissue of the cervical spine.  There were no muscle spasms of the cervical spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal and there was no evidence of muscle atrophy.  Reflex examination was also normal.  Sensory examining revealed decreased sensation to light tough in the shoulder area, inner/outer forearm, and hand/fingers.  However, the examiner noted that the sensory findings were inconsistent with dermatomal pattern.  There was also no finding of radiculopathy or other neurologic abnormalities.  Ankylosis of the spine and intervertebral disc syndrome were also not present.    

Analysis

After a review of the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's cervical spine disability is not warranted for any portion of the rating period on appeal.  In this regard, the evidence does not suggest that flexion of the cervical spine has been limited to 30 degrees or less.  Results from the November 2009 VA examination revealed normal range of motion of the cervical spine with no evidence of pain.  Moreover, the combined range of motion of the cervical spine was not limited to 170 degrees or less.  Combined range of motion at the time of the November 2009 VA examination was 280 degrees.  Finally, the evidence does not demonstrate that the appellant had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Board acknowledges that the appellant reported increased pain at the September 2014 VA examination.  However, objective findings were not reported as the examiner determined that the appellant was malingering.  Therefore, the complaints of increased pain are assigned limited probative weight.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604.  In sum, there is no indication that the Veteran experienced pain of the cervical spine that caused additional functional loss beyond that contemplated by the current 10 percent evaluation.  (Fed. Cir. 1996).  As such, the criteria for the next-higher 20 percent rating have not been.  38 C.F.R. § 4.71a, Diagnostic Codes 5242-5243.  

The Board also finds that a rating in excess of 10 percent is not warranted under the former rating criteria as the evidence does not demonstrate moderate limitation of motion in the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  Indeed, upon physical examination in 2009 active range of motion testing revealed flexion to 40 degrees and extension to 40 degrees.  Additionally, this examination report reflects that there was no objective evidence of pain on active range of motion and no evidence of pain or additional limitation of motion following repetitive testing.  In light of foregoing evidence, the Board concludes that the Veteran's cervical spine disability picture is more nearly approximated by slight under Code 5290.  

Consideration has been given to assigning a rating under the rating criteria for intervertebral disc syndrome (IVDS) based on incapacitating episodes rather than limitation of motion.  However, there is no evidence of record indicating that the appellant has been diagnosed with IVDS.  Moreover, the Veteran has indicated that he has not experienced incapacitating episodes.  See November 2009 VA examination report.  As such, a higher disability rating based on incapacitating episodes is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

As noted, the rating formula for the spine provides separate ratings for neurologic manifestations of the back disability.  While the Veteran reported radiating pain from the neck into the upper extremities and numbness of the hands, no neurologic abnormalities have been found during VA treatment or at that time of the VA examinations.  Thus, the Board finds that the weight of the competent and probative evidence does not reflect that a separate rating for a neurologic abnormality is warranted.  

In sum, the Board finds that, at no time during the pendency of this appeal has the Veteran's cervical spine disability warranted a rating in excess of 10 percent under the old or revised rating criteria.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's cervical spine disability, such as tenderness, pain, limited motion, stiffness, and weakness, are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Therefore, a remand for referral for extraschedular consideration on a collective basis is not warranted. 


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for cervical spine degenerative disc disease (DDD) and degenerative joint disease (DJD) with history of cervical strain and radiculopathy is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


